360 S.W.3d 928 (2012)
Catherine (Thomas) TERWELP, Respondent,
v.
Clarence R. THOMAS, Jr., Appellant.
No. WD 73868.
Missouri Court of Appeals, Western District.
March 13, 2012.
Allen Russell, Kansas City, MO, for Appellant.
Michael Curley, Moscow, ID, Mark Rains, Blue Springs, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Clarence R. Thomas, Jr., appeals the circuit court's judgment dismissing his motion *929 to terminate a domestic relations order. We affirm. Rule 84.16(b).